Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.
 Response to Amendment
The submission entered February 19, 2021 in response to an Office Action mailed November 27, 2020 is acknowledged.
Claims 1-5,7, 8, 10-15 are pending.  Claim(s) 6, 9 is/are cancelled.  Claim(s) 1 is/are currently amended.
Response to Arguments
Applicant's arguments filed February 19, 2021 have been fully considered but they are not persuasive.
Applicant argues, regarding the rejection under 35 USC 103, that Sandberg fails to disclose an extending and contracting first conveyor in combination with a second conveyor conveying articles a fixed distance each time the second conveyor catches the articles. However, Takayama is considered to disclose a second conveyor that conveys articles a fixed distance each time the second conveyor catches the articles. At Paragraph 66, Takayama discloses the package (110) falls by its own weight and the control unit (301) controls the driving operation of the 
Applicant further argues that a person having ordinary skill would not have found it obvious to combine Takayama and Sandberg because their respective teachings concerning conveyor fundamentally conflict with each other, because Takayama discloses packages that are tilted and partially overlap each other while Sandberg seeks to avoid partial overlap of the articles. However, Takayama and Sandberg both disclose articles falling from a first conveyor to a second conveyor, and Sandberg discloses retracting the end of a first conveyor to allow an article to free-fall onto the second conveyor without a change in orientation of the article. Therefore, Sandberg provides a motivation to one of ordinary skill looking to improve the device of Takayama. 
Regarding applicant's remarks toward the claim interpretation under 35 USC 112(f), the applicant is directed to the Advisory Action of March 11, 2021, in which the examiner addressed those remarks.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 5, 7, 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al. (US Pub 20110023422 A1) in view of Sandberg et al. (USPN 4137604).
Regarding Claim(s) 1, 9, Takayama et al. teaches an article alignment device (Figure 12) that aligns a plurality of articles (110), each of the articles having a small thickness dimension compared to its longitudinal and transverse dimensions thereof, so that parts of the articles lie 
Regarding Claim(s) 2, Takayama et al. teaches the article placement surface of the first conveyor and the article placement surface of the second conveyor are inclined with respect to a horizontal plane so that, when the articles transfer from the first conveyor to the second conveyor, the plane including the longitudinal and transverse directions of the articles is in an inclined state in which it is inclined taking the first direction as a rotational axis with respect to the article placement surface of the second conveyor. It was noted above that the first conveyor is tilted; therefore, the article placement surface (the surface of the conveyor) would also be inclined. The article placement surface of the second conveyor would also be tilted (as shown in Figure 5) in order to achieve the orientation of the articles.
Regarding Claim(s) 3, the first and second conveyor are inclined in opposite directions. Figure 5 shows the second conveyor (400) being inclined clockwise from a horizontal plane, while the first conveyor in Figure 12 is inclined such that the articles contact wall (200b), which would require the first conveyor to be inclined counterclockwise from a horizontal plane.
Regarding Claim(s) 5, Takayama et al. teaches the relative height positions of the second conveyor and first conveyor can be changed, yet fails to teach the relative the relative height positions of the second conveyor and the first conveyor are changed in accordance with the size of the articles. However, Takayama et al. teaches control of the device based on size of the articles [Para 84-88]. It would have been obvious before the effective filing date of the claimed 
Regarding Claim(s) 7, the predetermined position of the first conveyor is positioned in a space directly above the article placement surface of the second conveyor (as illustrated in Figure 12 of Takayama et al.).
Regarding Claim(s) 8, Takayama et al. fails to teach the leading end portion of the first conveyor in the contracted state is positioned in a space upstream in the conveyance direction away from the space directly above the articles placed on the article placement surface of the second conveyor. Sandberg et al. shows the leading end portion of the first conveyor in the contracted state is positioned in a space upstream in the conveyance direction away from the space directly above the articles placed on the article placement surface of the second conveyor (see Figure 3). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art for the leading end portion of the first conveyor in the contracted state to be positioned in a space upstream in the conveyance direction away from the space directly above the articles placed on the article placement surface of the second conveyor to prevent a change in the orientation and alignment of the articles.
Regarding Claim(s) 10, the first conveyor and/or the second conveyor has the function of adjusting the relative height positions of the predetermined position of the first conveyor and the article placement surface of the second conveyor. At Para 58, Takayama et al. discloses the tilt of the first conveyor can be changed ("change the tilt of the tilt portion 210"), which would adjust the relative height positions.
Regarding Claim(s) 11, Takayama et al. fails to teach the leading end portion of the first conveyor is extensible/contractible in accordance with the size of the articles. However, .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al. in view of Sandberg et al. as applied to claim 2 above, and further in view of Iwasa et al. (US Pub 20100170196 A1).
Regarding Claim(s) 4, Takayama et al. fails to teach the angle of inclination of the second conveyor is changed when the article at the front end of an article group to be aligned transfers. Iwasa et al. teaches changing the angle of inclination of a second conveyor (400) [Figure 4; Para 95-97]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to change the angle of inclination of the second conveyor to control the orientation of articles on the second conveyor.
Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al. in view of Sandberg et al. as applied to claim 1 above, and further in view of Japanese Document (JP2009280279A, copy and machine translation provided by applicant, hereafter '279).
Regarding Claim(s) 12, Takayama et al. teaches the first conveyor has a support wall (200b) that supports, along the conveyance direction, the articles on a direction-of -inclination 
Regarding Claim(s) 13, Takayama et al. fails to teach the posture changing component has an angular portion that hits parts of the articles being conveyed.  '279 teaches a posture changing component (guide 211) [Para 123-128 of translation, Figures 24-28] to change the planar conveyance posture of the articles. The component has an angular portion (the surface contacted by the articles). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a posture changing component with an angular portion to orient the articles as desired.
Regarding Claim(s) 14, Takayama et al. fails to teach the posture changing component further has an article guide component that extends along the conveyance direction from the angular portion. '279 teaches a posture changing component (guide 211) [Para 123-128 of translation, Figures 24-28] to change the planar conveyance posture of the articles. The component has an angular portion (the vertical surface contacted by the articles). The component further has an article guide (the vertical surface parallel to the conveying direction (M1)). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a posture changing component with an article guide to orient the articles as desired.
Regarding Claim(s) 15, the posture changing component withdraws from over a conveyance surface of the first conveyor when it is not necessary to change the posture of the articles on the conveyance surface. '279 teaches a posture changing component (guide 211) [Para 123-128 of translation, Figures 24-28] to change the planar conveyance posture of the articles. The component has an angular portion (the vertical surface contacted by the articles). The component further has an article guide (the vertical surface parallel to the conveying direction (M1)). The component withdraws from over a conveyance surface of the first conveyor when it is not necessary to change the posture of articles [Para 124, "when it is desired to rotate the package 110 by 90 degrees, the rotation guide 211 is protruded"]. Therefore, when is not desired to rotate the articles, the component would be withdrawn. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a posture changing component to orient the articles as desired and withdraw the component when posture change is not necessary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R HARP/Primary Examiner, Art Unit 3651